Citation Nr: 1637492	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  08-34 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cognitive disorder, including as secondary to the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a higher initial disability rating in excess of 50 percent for PTSD from October 30, 2006. 

3.  Whether a separate compensable rating for peripheral vascular disease is warranted.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

The Veteran is represented by:  Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1968 to August 1970, including service in the Republic of Vietnam from July 1969 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for diabetes with peripheral vascular disease, and assigned one 20 percent rating for the diabetes only, with noncompensable peripheral vascular disease, effective October 30, 2006 (the date of claim for service connection), and denied service connection for a cognitive disorder and PTSD.  In a December 2012 rating decision, the RO granted service connection for PTSD with depression, and assigned a 50 percent disability rating, effective October 30, 2006 (the date of claim for service connection).  

In January 2012, the Board denied service connection for a cognitive disorder, and remanded the issues of service connection for PTSD, whether a separate compensable rating for peripheral vascular disease is warranted, and entitlement to TDIU (taking jurisdiction of the issue of TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009)) for additional development, including to obtain private and VA treatment records and new VA examinations.  

The Veteran appealed the Board's January 2012 decision denying service connection for a cognitive disorder to the U.S. Court of Appeals for Veterans Claims (Court), and in an April 2013 Memorandum Decision, the Court held that the Board did not provide an adequate statement of reasons and bases and remanded the issue of service connection for a cognitive disorder.  

In December 2013, the Board remanded the issues of service connection for a cognitive disorder as secondary to the service-connected PTSD, entitlement to a separate, compensable rating for peripheral vascular disease of the lower extremities, and TDIU to comply with the April 2013 Court remand order and the January 2012 Board remand order, as well as to obtain Social Security (SSA) records, VA treatment records, private treatment records, and to provide a new VA examination regarding the cognitive disorder.  

SSA and VA treatment records were associated with the claims file, and the Veteran was provided with a VA examination and opinion in September 2014 and June 2015.  Furthermore, in a March 2014 letter, the representative wrote that all private treatment records from Dr. D.F.W. have been provided to VA and associated with the claims file.  Therefore, the Board finds that there has been substantial compliance with the prior remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issue of entitlement to service connection for neuropathy secondary to the diabetes has been raised by the record and previously referred to the Agency of Original Jurisdiction by the Board in January 2012 and December 2013, but has yet to be adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is, again, referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of cognitive disorder, not otherwise specified (NOS).  

2.  The cognitive disorder is related to the service-connected PTSD.  

3.  For the entire rating period from October 30, 2006, the PTSD has been manifested by occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, and mood due to such symptoms as difficulty in adapting to stressful circumstances including work or a worklike setting, inability to establish and maintain effective relationships, depressed mood, anxiety, suspiciousness, chronic sleep impairment, impairment of short and long term memory, disturbances in motivation and mood, difficulty concentrating, hypervigilance, exaggerated startle response, irritability and outbursts of anger, and flattened affect.  

4.  For the entire rating period from October 30, 2006, the PTSD has not been manifest by total occupational and social impairment.  

5.  For the entire rating period from October 30, 2006, the peripheral vascular disease has not been manifested by claudication on walking more than 100 yards and diminished peripheral pulses, or an ankle/brachial index of 0.9 or less.  

6.  The service-connected disabilities prevent the Veteran from maintaining substantial gainful employment from March 8, 2009.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a cognitive disorder as secondary to the service-connected PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.310 (2015).  

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 70 percent rating, but no higher, for PTSD from October 30, 2006 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

3.  The criteria for a separate compensable rating for peripheral vascular disease have not been met or more nearly approximated for any period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, 4.119, Diagnostic Codes 7114, 7913 (2015).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for TDIU from March 8, 2009 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  	 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those evaluations.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 	 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

In the present case, the duty to notify was satisfied in a December 2006 letter to the Veteran, which that addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence, effective dates for ratings, and degrees of disability.  

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  	 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, VA examination reports, and lay statements.  

VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. 	 § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in June 2007, May 2011, November 2011, February 2012, September 2014, June 2015, and February 2016.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale, including as to functional and occupational and social impairment.  

The Veteran was afforded the opportunity to testify before the Board, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 	 § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Service Connection for a Cognitive Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).  Cognitive disorders are not a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms do not apply.

A lay person is competent to report on the onset and reoccurrence of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d, 1372, 1376-77 (Fed. Cir. 2007).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.	 § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As with all claims, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  

The Veteran generally contends that the cognitive disorder is secondary to either the service-connected diabetes or service-connected PTSD.  See Appellant's Brief before the Court.  

Initially, the Board finds that the weight of the evidence is at least in equipoise that the Veteran suffers from a cognitive disorder.  In June 2007, the Veteran was afforded a VA examination to help assess the nature and etiology of an acquired psychiatric disorder.  At that time, the Veteran reported memory impairment, the VA examiner noted the Veteran was disoriented to the month, and could not identify the Vice President or presidents prior to President Bush.  The VA examiner diagnosed cognitive disorder, NOS.  Furthermore, in September 2014, the Veteran was afforded another VA examination, and at that time, the VA examiner diagnosed significant neurocognitive deficits.  

After review of all the evidence, both medical and lay, and resolving reasonable doubt in favor of the Veteran, the Board finds that the cognitive disorder is related to the service-connected PTSD.  As stated above, the Veteran was afforded a VA examination in June 2007 to help assess the etiology of the cognitive disorder.  At that time, the VA examiner noted he was unable to offer an opinion regarding the etiology of the cognitive disorder without resorting to speculation.  

Nonetheless, at the September 2014 VA examination, the VA examiner opined that the cognitive disorder has multifactorial causes, including the vascular disability, pain medications taken for the service-connected shoulder and nonservice-connected back, neck, and knee disabilities, and the service-connected PTSD and major depression disorder.  The examiner additionally opined that the service-connected PTSD and major depressive disorder likely aggravate the cognitive disorder.  Furthermore, in July 2015, the VA examiner provided an addendum opinion regarding the etiology of the cognitive disorder, and, at that time, the VA examiner stated that PTSD is associated with cognitive impairment, and the severity of the PTSD symptoms is positively correlated with the severity of the cognitive impairment.  The Board finds these opinions to be of high probative value as the VA examiner supported the opinion with rationale; furthermore, there is no opinion of record to the contrary.  

Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the cognitive disorder is related to the service-connected PTSD and major depression; thus, the criteria for service connection for the cognitive disorder secondary to the service-connected PTSD have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As service connection is being granted on a secondary basis, all other theories of service connection, including direct and presumptive service connection, have been rendered moot.  38 U.S.C.A. § 7104 (West 2014).

Under the rating schedule, all psychiatric disabilities other than eating disorders are rated together under the General Rating Formula for Mental Disorders based on the level of social and occupational impairment detailed at 38 C.F.R. § 4.130 (2015).  As such, the effect of this decision is that the separate grant of service connection for cognitive disorder does not result in a separate disability rating for cognitive disorder apart from the already service-connected PTSD and major depression.  As discussed below, all of the Veteran's psychiatric impairment due to the now service-connected cognitive disorder will be rated together with the impairment due to the already service-connected PTSD.  A single disability rating will be provided for all social and occupational impairment, whether due to symptoms of PTSD and major depression or the cognitive disorder.  

General Rating Criteria

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.   

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the initial rating period.

Rating PTSD and Cognitive Disorder

For the entire rating period on appeal from October 30, 2006, the Veteran is in receipt of a 50 percent rating for PTSD, which now includes cognitive disorder, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's acquired psychiatric disorder symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating.  See Mauerhan v. Principi,  16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  

Considerations in rating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  
Within the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV), one factor for consideration is the Global Assessment Functioning (GAF) score, which is a scale ranging from 1 to 100 and reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, while the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a  depressed patient who avoids friends, neglects family, and is unable to do work).  See DSM-IV at 46-47.

Throughout the course of this appeal, Veteran generally contends that the PTSD is more severe than the 50 percent disability rating assigned.  The Veteran reports symptoms of depression, anxiety, recurring nightmares, trouble being around other men, trouble being around others that are too close to him or in his personal space, a lack close friends, and avoidance of people.  See September 2010 statement from the Veteran.  

The Veteran's wife, children, and siblings additionally provided lay statements regarding the Veteran's symptomatology.  The Veteran's family members described observing symptoms of depression, feelings of worthlessness, impairment of memory, trouble concentrating, and chronic nightmares, including attacking his wife in his sleep.  The Veteran's daughter wrote that she and her mother must help the Veteran with tasks because he cannot concentrate on them, and that he is too depressed to even make phone calls.  See June 2009 lay statements.  

The Veteran was afforded a VA examination in June 2007 to help assess the severity of the psychiatric disabilities.  At that time, the Veteran reported symptoms of memory loss, depression, social withdrawal, and irritability.  The Veteran reported abusing alcohol in the past and violence while drinking, and stopped drinking in his thirties.  The Veteran reported having difficulties at his job as a cook because he began to have trouble focusing on and completing tasks, and was demoted to a dishwasher.  The VA examiner stated (incorrectly) that the Veteran was not applying for service connection for PTSD, diagnosed a cognitive disorder, and assigned a GAF score of 60.  

In November 2011, the Veteran was afforded another VA examination to help assess the severity of the psychiatric disabilities.  At that time, the Veteran reported symptoms of a depressed mood for most of the day, reduced interest or pleasure in almost all activities, significant weight loss, irritability, fatigue nearly every day, feelings of worthlessness, problems concentrating, chronic sleep impairment, impairment of short and long term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and an inability to establish and maintain effective relationships.  At that time, the VA examiner diagnosed major depressive disorder, assigned a GAF score of 50, and opined that the symptoms cause occupational and social impairment in most areas.  

In January 2012, the Veteran was afforded another VA examination to help assess the severity of the psychiatric disabilities.  At that time, the Veteran reported symptoms of withdrawing from friends and family, anxiety about being around other people, depression, irritability and outbursts of anger, difficulty falling and staying asleep, hypervigilance, exaggerated startle response, suspiciousness, mild memory loss, flattened affect, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, and an inability to establish and maintain effective relationships.  The Veteran reported needing "personal space" and gets very agitated and upset if someone crosses into his personal space, and that he is uncomfortable around other men.  The VA examiner diagnosed PTSD and assigned a GAF score of 50.  The VA examiner opined the Veteran has occupational and social impairment with reduced reliability, and opined that the Veteran's ability to work is significantly impaired as he is unable to work closely with people, is irritable and short tempered, and has severe concentration problems.

In September 2014, the Veteran was afforded another VA examination to help assess the severity of the psychiatric disabilities.  At that time, the VA examiner noted the Veteran has worsening memory and concentration problems, depression, anxiety, and trouble sleeping.  The Veteran denied suicidal and homicidal ideations.  The VA examiner did not provide an opinion regarding the overall psychiatric impairment or assign a GAF score.  

VA treatment records show complaints of PTSD and depression, and treatment for PTSD and depression for medication purposes only.  The Veteran has stated multiple times he does not wish to seek treatment other than medication for his symptomatology.  See March 2014 VA treatment records.  

After review of all the evidence, both medical and lay, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 70 percent rating, but no higher, for PTSD has been met for the entire rating period from October 30, 2006.  As discussed above, the Board is granted service connection for a cognitive disorder.  Where a Veteran is diagnosed with multiple mental health disabilities, and it is unclear from the record which symptoms are attributable to each distinct mental health disability, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  In this case, the Board is unable to differentiate the symptomatology of the cognitive disorder from the symptomatology of any PTSD.  As such, the Board has attributed all identified mental health symptomatology to the PTSD with major depression, including any symptoms that may be caused by the cognitive disorder.  See 38 C.F.R. § 4.130 (all psychiatric disabilities rated together); 38 C.F.R. § 4.14 (pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities).  

Both the November 2011 and January 2012 VA examination reports provide specific assessments of occupational and social impairment- occupational and social impairment in most areas, and occupational and social impairment with reduced reliability, respectively.  The Board has considered and weighed each examiner's assessment; however, the ultimate determination as to the level of occupational and social impairment due to symptoms is an adjudicative determination.  The Board has considered the examination reports assessment on this question, but in light of the other evidence of record, including the both examination's notations of the current symptomatology and the lay statements regarding the severity of the symptomatology provided, the Board finds that the November 2011 VA examiner's overall assessment of occupational and social impairment in most areas is of more probative value than the January 2012 VA examiner's assessment of the degrees of occupational and social functioning.  

The Board has additionally weighed and considered the GAF scores assigned.  The Veteran has had GAF scores assigned from 50 to 60.  GAF scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  The Board has considered the June 2007 VA examiner's assignment of a GAF score of 60 and discussion of mild symptomatology; however, in light of the VA examiner's incorrect notation that the Veteran was not applying for service connection for PTSD, and the other evidence of record, including the Veteran's own statements regarding the severity of symptomatology, the Veteran's family's statements regarding their observations of the severity of the symptomatology, and the November 2011, January 2012, and September 2014 VA examiner's assessments, the Board finds that the June 2007 VA examiner's assessment is of less probative value than the other evidence of record.  

The Board next finds that the weight of the evidence is against a finding that the Veteran experiences total occupational and social functioning to more nearly approximate the criteria for a 100 percent rating for any period.  The evidence of record does not show persistent hallucinations or delusions, gross impairment in thought processes or communication, grossly inappropriate behavior, memory loss for names of close relatives, own occupation, or own name, or a persistent danger of hurting herself of others.  Therefore, the weight of the evidence is against a finding of total occupational and social impairment for the entire rating period.  38 C.F.R. §§ 4.3, 4.7.  

Separate Rating for Peripheral Vascular Disease 

For the entire rating period from October 30, 2006, the Veteran is in receipt of a	 20 percent rating for diabetes mellitus with noncompensable peripheral vascular disease, under Diagnostic Code 7913, 38 C.F.R. § 4.119.  Under Diagnostic Code 7913, compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating; otherwise, noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.   

Peripheral vascular disease is rated under Diagnostic Code 7114, 38 C.F.R. § 4.104.  Under Diagnostic Code 7114, a 20 percent rating will be assigned when there is claudication on walking more than 100, and diminished peripheral pulses or ankle/brachial index of 0.9 or less.  A 40 percent rating will be assigned for peripheral vascular disease with claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  A 60 percent rating will be assigned for claudication on walking less than 25 yards on a level grade at 2 miles per hour, and either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  A 100 percent rating will be assigned with ischemic limb pain at rest, and either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  38 C.F.R. § 4.104.  

The Veteran generally contends that he is entitled to a separate, compensable rating for peripheral vascular disease.  The Veteran has described symptoms of numbness and tingling in the low back radiating to each lower extremity, purpling of the feet after prolonged sitting, and bilateral lower extremity hair loss and thinning of the skin.  See February 2012 VA examination report.  

In June 2007, the Veteran was afforded a VA examination to help assess the severity of the diabetes, including diabetic complications such as peripheral vascular disease.  At that time, the Veteran reported numbness and tingling of the upper and lower extremities and "poor circulation."  The VA examiner did not note any skin disease or complications, and assessed the extremities as normal.  The ankle/brachial index was 0.99 bilaterally, and the VA examiner diagnosed mild peripheral vascular disease secondary to the diabetes.  

In February 2012, the Veteran was afforded another VA examination to help assess the severity of the peripheral vascular disease.  At that time, the Veteran reported numbness and tingling in the low back radiating down each lower extremity, bilateral loss of hair and thinning of skin of the lower extremities, and purpling of the feet after prolonged sitting.  The Veteran denied symptoms of claudication with ambulation.  The VA examiner diagnosed varicose veins with symptoms of aching and fatigue in legs which is relieved with elevation and incipient stasis pigmentation of eczema, and noted the Veteran experiences trophic changes.  The VA examiner did not diagnose peripheral vascular disease at that time, and noted the ankle/brachial index was normal.  The VA examiner noted nonservice-connected arthritis and degenerative disc disease of the lumbar spine back disability and diagnosed the numbness and tingling as radiculopathy of the sciatic nerve.  

In August 2014, the Veteran was afforded a VA examination to help assess the severity of any peripheral vascular disease.  At that time, the Veteran denied symptoms of claudication.  The VA examiner noted that the February 2012 ankle/brachial indexes were 1.08 and 1.06, and the VA examiner opined that there is insufficient evidence to confirm the diagnosis of peripheral vascular disease.  The VA examiner opined that the diagnosis of peripheral vascular disease made at the June 2007 VA examination was made in error.  

In February 2016, the Veteran was afforded another VA examination to help assess the severity of any peripheral vascular disease.  At that time, the Veteran denied cramping in the calves or other symptoms of claudication.  The VA examiner noted minimal hair growth on the lower extremities.  The VA examiner again opined that the June 2007 diagnosis of peripheral vascular disease was made in error as there was no evidence of peripheral vascular disease upon examination.  

After review of all the evidence, both medical and lay, the Board finds that the weight of the evidence is against a finding that symptoms of peripheral vascular disease have manifested to a compensable degree.  While the Veteran does have trophic changes, the Veteran specifically denied symptoms of claudication and the ankle/brachial index has been, at worst, 0.99.  

While the Veteran experiences numbness and tingling in the lower extremities, those symptoms have been diagnosed as symptoms of radiculopathy of the sciatic nerve and not of peripheral vascular disease.  The Veteran is competent to report the symptomology he experiences, such as pain in his legs; however, the Board finds that the Veteran is not competent to relate that pain to any peripheral vascular disease, especially in the context of this case where testing reveals normal ankle/brachial indexes and the Veteran has a diagnosis of nonservice-connected arthritis and degenerative disc disease of the lumbar spine with radiculopathy of the sciatic nerve, which has been related to the symptomatology described by the Veteran.  Therefore, the Board finds that the criteria for a separate, compensable rating for peripheral vascular disease has not been met or more nearly approximated for any portion of the initial rating period on appeal.  38 C.F.R. §§ 4.104, 4.119.  

Extraschedular Considerations 

The Board has considered whether referral for an extraschedular rating would have been warranted for PTSD or peripheral vascular disease for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. 	 § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).
Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."      38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and occupational and social impairment caused by the Veteran's PTSD and peripheral vascular disease are all specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Regarding PTSD, the schedular rating criteria and Diagnostic Code 9411 specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested by difficulty in adapting to stressful circumstances including work or a worklike setting, inability to establish and maintain effective relationships, depressed mood, anxiety, suspiciousness, chronic sleep impairment, impairment of short and long term memory, disturbances in motivation and mood, difficulty concentrating, hypervigilance, exaggerated startle response, irritability and outbursts of anger, and flattened affect.

These symptoms and degree of social and occupational impairment are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan at 443.

Regarding the peripheral vascular disease, the Board finds that all symptoms are contemplated by the noncompensable schedular rating criteria.  The Veteran has an ankle/brachial index above 0.9, and symptoms of trophic changes, but has denied symptoms of claudication upon walking.  See February 2012 VA examination report.  Diagnostic Code 7114 specifically provides for disability ratings based on trophic changes, claudication, and the ankle/brachial index.  38 C.F.R. § 4.104.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD and peripheral vascular disease, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

As stated above, in Rice, 22 Vet. App. 447, the Court held that a claim for a TDIU is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  

TDIU is granted when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. 	 §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A threshold requirement for eligibility for TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 
70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  In the present case, the Veteran is rated at 
70 percent for PTSD for the entire rating period on appeal, therefore, the Board finds that the service-connected disabilities have met the combined rating percentage criteria for TDIU under 38 C.F.R. § 4.16(a) for the entire rating period.   

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 		 § 4.17(a) (2015).

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Federal Circuit held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).   

The Veteran generally contends that the service connected disabilities, including the psychiatric disabilities, diabetes, and a left shoulder disability, prevent him from maintaining substantial gainful employment.  The Veteran reported that he has not worked since 2009, and last worked as a cook, prep cook, and dishwasher for Applebee's.   See June 2015 application for increased compensation based on unemployability.  The Veteran reported finishing college, having a degree in accounting, and working at Applebee's from 2000-2009 (stopping work on March 8, 2009), and employment with the State of New York from 1989 to 2000 as a bookkeeping clerk, clerk typist, and office manager.  See October 2013 private employment evaluation.  

In 2009, the Veteran applied for Social Security (SSA) disability.  Review of those records show that the Veteran has multiple disabilities, including nonservice-connected low back, neck, and knee disabilities.  An August 2009 SSA examiner opined that all the Veteran's physical disabilities affect his ability to do prolonged standing, walking, and use of hands.  An April 2009 SSA examiner opined that the Veteran's psychiatric disabilities cause a moderate degree of limitation.  SSA records show that the Veteran was determined to be disabled primarily due to the nonservice-connected back disability, and secondarily due to the psychiatric disabilities. 

In May 2011, the Veteran was afforded a VA examination to help assess the severity of the service-connected left shoulder disability.  During that examination, the Veteran reported symptoms of weakness, stiffness, and pain, with flare-ups occurring four to five times per week, lasting about one hour, and a pain level of 
8 out of 10.  Flexion was limited to 70 degrees, abduction was limited to 
80 degrees, external rotation was limited to 75 degrees and internal rotation was limited to 75 degrees.  The VA examiner stated that the left shoulder disability causes pain and difficulty holding objects and negotiating objects, limiting the Veteran's ability to lift and carry objects and preform overhead activities.  

In May 2012, the Veteran was afforded another VA examination to help assess the severity of the left shoulder disability.  At that time, the Veteran reported pain, weakness, fatigability, and tenderness, with flare-ups occurring five times per week lasting about one hour, reducing the range of motion of the shoulder.  At that time, flexion was limited to 100 degrees, abduction was limited to 75 degrees, external rotation was limited to 75 degrees, and internal rotation was limited to 75 degrees.  The Veteran was unable to perform repetitive motion testing due to marked pain, tenderness, and flaccidity.  

In February 2016, the Veteran was afforded another VA examination regarding the left shoulder disability.  The Veteran continued to endorse symptoms of pain and weakness in the arm, stating that it hurts to carry a gallon of milk.  Flexion was limited to 90 degrees, abduction was limited to 70 degrees, external rotation was limited to 70 degrees, and internal rotation was limited to 70 degrees.  The Veteran 

was unable to perform repetitive testing of the left shoulder.  The VA examiner noted the Veteran can perform only limited lifting and cannot perform tasks above shoulder height.  

As discussed above, the Veteran was afforded a VA examination in November 2011 to assess the severity of the PTSD, and at that time, the VA examiner opined that the Veteran has occupational and social impairment in most areas.  Furthermore, the January 2012 VA examiner opined that the PTSD symptoms would significantly impair the Veteran's ability to work in many settings because of the Veteran's mood and irritability, inability to work closely with other people, and memory and concentration problems.  

In October 2013, the Veteran submitted an employment evaluation by Dr. C.W., a vocational expert and vocational rehabilitation and career counselor, who reviewed the Veteran's entire claims file, medical records, work history, education, and noted the Veteran's marked cognitive impairments, including difficulties concentrating and following instructions.  Dr. C.W. opined that the service-connected disabilities of diabetes with peripheral vascular disease and diabetic retinopathy, psychiatric symptoms, and left shoulder disability prevent the Veteran from maintaining employment, especially in light of the fact that the Veteran was working at an unskilled position dishwasher position and was unable to maintain that position.  

After review of all the evidence, both medical and lay, and resolving reasonable doubt in favor of the Veteran, the Board finds that the service-connected disabilities prevent the Veteran from maintaining substantially gainful employment from March 8, 2009.  The Board notes that the Veteran does have nonservice-connected low back, neck, and knee disabilities that affect his ability to work; nonetheless, in light of the vocational expert's opinion addressing the service-connected disabilities alone, the January 2012 and November 2011 VA examiners' opinions regarding the 

severity of the psychiatric disabilities, and the Veteran's inability to lift and handle objects or reach overhead, the Board finds that the service-connected disabilities prevented the Veteran from maintaining substantially gainful employment from March 8, 2009.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16. 


ORDER

Service connection for a cognitive disorder is granted. 

A higher initial rating of 70 percent, but no higher, for PTSD, from October 30, 2006, is granted. 

A separate compensable rating for peripheral vascular disease is denied. 

A TDIU from March 8, 2009 is granted.  

 

____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


